        Case 4:20-cv-00289-CDL Document 24 Filed 06/09/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

SHERRELL DOWDELL-                        )
MCELHANEY,                               )
                                         )
       Plaintiff,                        )
                                         )
v.                                       ) CIVIL ACTION NO.
                                         ) 4:20-CV-00289-CDL
GLOBAL PAYMENTS INC. AND                 )
TOTAL SYSTEM SERVICES,                   )
INC./TSYS                                )
                                         )
       Defendants.                       )

                                     ORDER

      The above-styled action is presently before the Court on the Defendant’s

Consent Motion to Substitute Party. After careful consideration and for good cause

shown, the Consent Motion is granted and Total System Services, LLC will be

substituted for Total System Services, Inc.

      SO ORDERED this 9th day of June, 2021.


                                       S/Clay D. Land
                                       Honorable Clay D. Land
                                       United States District Judge
